Warner, Chief Justice.
The defendant was indicted for the offense of “ arson,” and charged with having wilfully and maliciously burned a certain house dedicated to the worship of God, the property of a congregation of persons known as a Locust Hill Colored Missionary Baptist church,” the same not being in a city, town, or village, and upon the trial therefor, was found guilty. The defendant made a motion in arrest of judgment, on the ground that the facts alleged in the indictment do not constitute any violation of the laws of this state. The 4379th section of the Code declares that the wilful and malicious burning of an out-house of another, such as a barn, stable, or any other house (except the dwelling house) on a farm or plantation, or elsewhere, (not in a city, town, or village,) shall be punished, etc. This was not a dwelling house, nor was it an out-house on a farm or plantation, but it was another house situated elsewhere, and therefore comes *67within the definition of the Oode, “ or any other house,” except the dwelling house or an outhouse on a farm or plantation. The Locust Hill Colored Missionary Baptist church was a house other than a dwelling house. It was a house other than an out-house of another on a farm or plantation, but it comes within the description of any other house being elsewhere than on a farm or plantation. See 4 Ga., 364. There was no error in overruling the defendant’s motion in arrest of judgment.
Let the judgment of the court below be affirmed.